By the Court.
The act of 1807, must be construed to provide an uniform rule, for the taxation of costs, in áll actions iti Court at the titnc the act was passed, and to relate to the time of the commencement of such actions ; a party has no vested right in the bill of costs until áfter recovery in the suit, so that this circumstance does hot give the act a retrospective operation, so as to affect a vested right, the cost was legally taxed.
Judgment, there is no error. — See Audita Querela 5. Assump-sit, 3. Bastardy. Condemnation, No. 2. Set-Off, 3.